Title: From Thomas Jefferson to Benjamin Harrison, 25 November 1780
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
Richmond Nov. 25. 1780.

Since I had the honor of informing the General assembly of the instructions which had been given on the subject of the British Convention officers and their horses, Colo. Wood writes me that he has received a notification from Genl. Washington of the exchange of eighty eight of them, and that they are to proceed to Elizabeth town immediately where they will receive the General’s further orders. The whole of the British having marched from the barracks, Colo.  Wood leaves that place tomorrow, and wishes to be immediately informed whether the new destination of these officers will make any alteration in the permission as to their horses. I have no doubt but that Genl. Washington would of course prohibit their carrying within the enemy’s lines horses which they have purchased since the convention of Saratoga: but as an express sets out this day with dispatches for Headquarters, I propose to mention the matter particularly to him that we may ensure it’s not escaping attention; unless the General assembly should think proper to advise any other measure. The express returning to Colo. Wood will await their pleasure.
I have the honor to be with the greatest respect Sir Your most obedient & most humble servt.,

Th: Jefferson

